In an action to recover damages for personal injuries, the plaintiff appeals from *739an order of the Supreme Court, Kings County (Rosenberg, J.), dated August 28, 2002, which granted the motion of the defendant Ritchie A. Williams for summary judgment dismissing the complaint insofar as asserted against him on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the appellant failed to come forward with sufficient admissible evidence to rebut the initial showing by the defendant Ritchie A. Williams that the appellant did not sustain a serious injury within the meaning of Insurance Law § 5102 (d). Thus, summary judgment was properly granted to Williams dismissing the complaint insofar as asserted against him (see Licari v Elliott, 57 NY2d 230 [1982]; Amato v Psaltakis, 279 AD2d 439 [2001]). Altman, J.P., S. Miller, McGinity, Adams and Mastro, JJ., concur.